180 S.W.3d 58 (2005)
STATE of Missouri, Respondent,
v.
Romell BRIDGES, Appellant.
No. ED 84329.
Missouri Court of Appeals, Eastern District, Division Two.
December 20, 2005.
Michelle Murphy Rivera, St. Louis, MO, for Appellant.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before GARY M. GAERTNER, SR., P.J., GEORGE W. DRAPER III, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Romell Bridges (hereinafter, "Defendant") appeals from the trial court's judgment after a jury convicted him of one count of robbery in the first degree, Section 569.020 RSMo (2000),[1] one count of assault in the first degree, Section 565.050, two counts of armed criminal action, Section 571.015, and one count of possession of a controlled substance, Section 195.202. Defendant was sentenced to serve a total of thirteen years' imprisonment on the robbery, assault, and armed criminal action charges, and seven years' imprisonment on the possession of a controlled substance charge, running concurrently.
Defendant raises one point on appeal. Defendant argues the trial court erred in sustaining the State's objection to his question to a police officer during cross-examination regarding the State's failure to test Defendant for gunpowder residue.
We have reviewed the briefs of the parties, the legal file, and the transcript on appeal and find the trial court did not abuse its discretion. State v. Rutter, 93 S.W.3d 714, 729 (Mo. banc 2002). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion, only for the use of the parties, setting forth the reasons for *59 our decision. The judgment is affirmed pursuant to Rule 30.25(b).
NOTES
[1]  All statutory references are to RSMo (2000) unless otherwise indicated.